Citation Nr: 0805893	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for avascular necrosis, 
right shoulder, status post total shoulder replacement 
(dominant) to include as a result of exposure to ionizing 
radiation.

2.  Entitlement to service connection for avascular necrosis, 
left hip, status post total hip replacement to include as a 
result of exposure to ionizing radiation.

3.  Entitlement to compensation for alcohol abuse.

4.  Entitlement to service connection for degenerative joint 
disease, left shoulder (non-dominant) to include as a result 
of exposure to ionizing radiation.

5.  Entitlement to service connection for degenerative joint 
disease, right hip, to include as a result of exposure to 
ionizing radiation.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for chronic 
pancreatitis, to include as a result of exposure to ionizing 
radiation.

8.  Entitlement to service connection for cervical foraminal 
stenosis, C3-C4, to include as a result of exposure to 
ionizing radiation.

9.  Entitlement to service connection for anemia, to include 
as a result of exposure to ionizing radiation.

10.  Entitlement to service connection for degenerative joint 
disease, to include with necrosis of joints, as a result of 
exposure to ionizing radiation.

11.  Entitlement to service connection for stomach and bowel 
disruption.

12.  Entitlement to service connection for coronary artery 
disease.

13.  Entitlement to service connection for chronic fatigue.

14.  Entitlement to service connection for fibromyalgia, sore 
muscles and joints.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to April 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issues of entitlement to service connection for 
pancreatitis, and stomach and bowel disruption are addressed 
in the REMAND portion of the decision below and REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran was not involved in a "radiation-risk 
activity."

2.  Avascular necrosis, right shoulder, status post total 
shoulder replacement (dominant) was not manifested in service 
and is not otherwise related to service.

3.  Avascular necrosis, left hip, status post total hip 
replacement was not manifested in service and is not 
otherwise related to service.

4.  Alcohol abuse was not manifested in service and is not 
otherwise related to service.

5.  Degenerative joint disease, left shoulder (non-dominant) 
was not manifested in service or within one year of 
separation and is unrelated to service.

6.  Degenerative joint disease, right hip, was not manifested 
in service or within one year of separation and is unrelated 
to service.

7.  Depression was not manifested in service and is not 
otherwise related to service.

8.  Cervical foraminal stenosis, C3-C4, was not manifested in 
service and is not otherwise related to service.

9.  Anemia was not manifested in service or within one year 
of separation and is unrelated to service.

10.  Degenerative joint disease, with necrosis of joints, was 
not manifested in service or within one year of separation 
and is unrelated to service.

11.  Coronary artery disease was not manifested in service or 
within one year of separation and is unrelated to service.

12.  Chronic fatigue was not manifested in service and is not 
otherwise related to service.

13.  Fibromyalgia, sore muscles and joints was not manifested 
in service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Avascular necrosis, right shoulder, status post total 
shoulder replacement (dominant) was not was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.303, 3.311 (2007).

2.  Avascular necrosis, left hip, status post total hip 
replacement was not was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.303, 3.311 (2007).

3.  Alcohol abuse was not was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c), 3.303 (2007).

4.  Degenerative joint disease, left shoulder (non-dominant) 
was not incurred in or aggravated by service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2007).

5.  Degenerative joint disease, right hip, was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2007).

6.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007). 

7.  Cervical foraminal stenosis, C3-C4, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2007).

8.  Anemia was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2007).

9.  Degenerative joint disease, with necrosis of joints, was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2007).

10.  Coronary artery disease was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2007).

11.  Chronic fatigue was not was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

12.  Fibromyalgia, sore muscles and joints, was not was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notice in 
this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection.  In VCAA letter of February 
2004 the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim.  He was informed 
of the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until a 
letter of March 2006; however, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal VA outpatient treatment records, 
service personnel records and Social Security Agency records 
have been obtained.  The veteran was afforded a VA 
examination.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service medical records show that in November 1969 the 
veteran sought treatment for blood and pus from his penis, 
slight pain during urination and feeling of incompletion 
after urinating.  He also stated he had experienced these 
symptoms before and that he was getting tired much easier 
than usual.  Urinalysis as normal.

In August 1971 the veteran sought treatment for shortness of 
breath and burning feeling in the chest.  He was diagnosed 
with bronchitis, was told to stop smoking and to lose weight.  

A separation physical of March 1972 noted all of the 
veteran's pertinent systems as normal.  Urinalysis and chest 
X-rays were normal.  

Outpatient treatment records show that the veteran sought 
treatment for fatigue and depression in November 1989.  In 
December 1989 he was diagnosed with degenerative joint 
disease of both knees.  In May 1990 he was diagnosed with 
anemia, avascular necrosis of the left hip, and alcoholism.  
In May 1990 he complained of bone pain on the left knee and 
left hip.  X-rays showed probable bone infracts and stress 
fracture of the left tibia.  In May 1990 the veteran was 
diagnosed with avascular necrosis of the left hip most 
probably secondary to alcohol.  In June 1990 upper GI series 
showed a tiny sliding type of hiatial hernia with presence of 
schatzki's ring demonstrated only upon valsalva maneuver and 
without evidence of spontaneous gastroesophageal reflux.  
Otherwise, it was a normal upper GI series.  

In March 1991, the veteran was diagnosed with fibromyalgia.  

A surgical pathology report of April 1991 shows that the 
veteran had an excision of the femoral head bone showing 
gross changes consistent with osteoarthritis and superimposed 
avascular necrosis.  Also in April 1991 the veteran sought 
treatment for left shoulder pain lasting for 6 months.  He 
was also diagnosed with osteoarthritis of the left hip 
secondary to avascular necrosis.  

X-rays of April 1991 of the hip showed osteonecrosis of the 
hip.  Records from later that month show that the veteran 
underwent a total hip arthroplasty.

In November 1991 the veteran was diagnosed with fibrositis.  

Shoulder X-rays of May 1994 the veteran was diagnosed with 
ischemic necrosis of the right humeral head with possible 
collapse of the head.  It was noted that since the veteran 
had the same process in the left humeral head that the most 
likely causes were fat emboli due to pancreatitis, 
alcoholism, steroids or collagen vascular disease.  

In May 1995 the veteran underwent a total right shoulder 
arthroplasty.

A VA examination report of October 1995 notes diagnoses of 
avascular necrosis of the right humeral head, status post 
total shoulder replacement; avascular necrosis of the femur, 
status post left total hip replacement; and, a history of 
heavy alcohol abuse.  

In March 1996 the veteran sought treatment for depression.  
In April 1996 he notes that he had experienced depression for 
the previous 3 years.  

In April 1996 the veteran sought treatment for depression 
lasting 3 years and chronic joint pain form degenerative 
joint disease.  He also complained of diarrhea for a month 
and stomach pains in the lower abdomen.  In June 1996 he 
sought treatment for continued diarrhea with lower intestinal 
discomfort.  

In January 1997 the veteran was diagnosed with alcohol abuse, 
pancreatitis and depression.  

In February 1998 the veteran sought treatment for some 
shortness of breath for the previous year.  

In August 2002 the veteran was diagnosed with foraminal 
stenosis at C3-4.  In November 2002 he was diagnosed with 
high blood pressure, osteoarthritis of the shoulder, and 
coronary artery disease.  In June 2005, he was diagnosed with 
degenerative joint disease of the back.  

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Service connection for arthritis or primary 
anemia may be granted if it manifests to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2007).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997). First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a "radiation-risk activity".

There are three prescribed radiation-risk activities: (i) 
Onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (ii) The occupation of 
Hiroshima or Nagasaki, Japan, by the United States forces 
during the period beginning on August 6, 1945 and ending on 
July 1, 1946; and (iii) Internment as a prisoner of war in 
Japan during World War II.  Id.   

The term "occupation of Hiroshima and Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure, or 
deactivation and conversion of war plants or materials.  38 
C.F.R. § 3.309(d)(3)(vi).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In a statement of March 2004 the veteran alleges that his 
radiation exposure is due to his service on board the USS 
NITRO which carried nuclear weapons.  He stated that these 
weapons were in proximity to both his work area and sleeping 
area.  

Initially, the Board notes the appellant does not assert that 
his claimed disabilities are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application in this matter.

The appellant alleges that his avascular necrosis of the 
right shoulder and left hip, degenerative joint disease of 
the left shoulder and right hip, cervical foraminal stenosis 
C3-C4, anemia, and degenerative joint disease with necrosis 
disabilities are due to exposure to ionizing radiation.  
However, the Board notes that the claimed disabilities are 
not subject to the presumptive provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Specifically, the Board 
notes that the veteran was not involved in a "radiation-risk 
activity" as defined by 38 C.F.R. § 3.309(d).  There is no 
evidence in the record that the veteran participated in tests 
involving the atmospheric detonation of nuclear devices or 
that he served in Hiroshima or Nagasaki, Japan beginning on 
August 6, 1945, and ending on July 1, 1946 .  The appellant 
has alleged that he was exposed to ionizing radiation while 
serving on a ship in the Navy which carried nuclear weapons.  
This is not considered a "radiation-risk activity" as 
defined by 38 C.F.R. § 3.309(d).

Additionally, none of the aforementioned disabilities are 
"radiogenic diseases" pursuant to 38 C.F.R. § 3.311.  As the 
veteran was not involved in a "radiation-risk activity," 
and none of the claimed disabilities are "radiogenic 
diseases" he is not entitled to the provisions of 38 C.F.R. 
§ 3.311 or 3.309 for avascular necrosis of the right shoulder 
and left hip, degenerative joint disease of the left shoulder 
and right hip, cervical foraminal stenosis C3-C4, anemia, and 
degenerative joint disease with necrosis.

Exposure to radiation in service is also a prerequisite to a 
successful claim pursuant to 38 C.F.R. § 3.311(b).  There is 
no evidence that the veteran was exposed to radiation in 
service as the appellant claims.  Service records do not show 
any exposure to radiation while in service.  The record 
establishes that the veteran was not exposed to radiation.  
See 38 C.F.R. § 3.311.  As the veteran has failed to meet the 
threshold elements of 38 C.F.R. § 3.311(b), which require 
exposure to ionizing radiation, and the development of a 
radiogenic disease five or more years after exposure, the 
Board need not reach the issue of dose estimation.  
Accordingly, the only avenue for entitlement to service 
connection for these disabilities under the theory that they 
were caused by exposure to radiation is under 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(d).

The competent evidence does not demonstrate that the 
veteran's avascular necrosis of the right shoulder and left 
hip, degenerative joint disease of the left shoulder and 
right hip, cervical foraminal stenosis C3-C4, anemia, and 
degenerative joint disease with necrosis disabilities are due 
to service.  Moreover, there is no competent evidence that 
the claimed disabilities were otherwise incurred during the 
veteran's active service.  In addition, there is no evidence 
of anemia or degenerative joint disease within one year of 
separation from service.  Rather, the evidence demonstrates a 
remote, post-service onset of these claimed disabilities.  
Finally, there is no evidence establishing a medical nexus 
between his avascular necrosis of the right shoulder and left 
hip, degenerative joint disease of the left shoulder and 
right hip, chronic pancreatitis, cervical foraminal stenosis 
C3-C4, anemia, and degenerative joint disease with necrosis 
disabilities and service.

While the Board has considered the veteran's assertions that 
his disabilities were caused by radiation exposure during 
service, he is not, as a layperson, qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran has also claimed service connection for 
depression, alcohol abuse, coronary artery disease, chronic 
fatigue and fibromyalgia.  The Board has concluded that 
service connection is not warranted for these disabilities.  

In regards to alcohol abuse, the Board notes that the law and 
regulations provide that compensation shall not be paid if 
the claimed disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2006).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) the 
Court held that a veteran could receive compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a veteran's service-connected disability.  
In other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
abuse disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  The Court defined "primary" as meaning an alcohol 
abuse disability arising during service from voluntary and 
willful drinking to excess.

These laws and regulations clearly establish that alcohol 
abuse is not a disability for which compensation is paid.  In 
addition, the appellant does not have any service connected 
disabilities on which entitlement to service connection on a 
secondary basis may be established.  Therefore, service 
connection for alcohol abuse is not warranted.  

In regards to depression, coronary artery disease, chronic 
fatigue and fibromyalgia the Board notes that while the 
veteran complained of and was treated for stomach problems 
and shortness of breath while in service, at time of 
separation, all of the veteran's systems were noted as normal 
and no abnormalities were found.  Furthermore, the Board 
notes that there is no evidence of coronary artery disease 
within one year of separation from service.  In this regard 
the Board notes that the first evidence of a coronary artery 
disease dates to 2002, approximately 30 years after the 
veteran's discharge from service.  There is no evidence 
providing a relationship between any incident of the 
veteran's service and his depression, alcohol abuse, coronary 
artery disease, chronic fatigue and fibromyalgia.  
Accordingly, service connection is not warranted.

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
Accordingly, service connection is denied.


ORDER

Service connection for avascular necrosis, right shoulder, 
status post total shoulder replacement (dominant) as a result 
of exposure to ionizing radiation, is denied.

Service connection for avascular necrosis, left hip, status 
post total hip replacement as a result of exposure to 
ionizing radiation, is denied.

Compensation for alcohol abuse is denied.

Service connection for degenerative joint disease, left 
shoulder (non-dominant) as a result of exposure to ionizing 
radiation, is denied.

Service connection for degenerative joint disease, right hip, 
as a result of exposure to ionizing radiation, is denied.

Service connection for depression is denied.

Service connection for cervical foraminal stenosis, C3-C4, as 
a result of exposure to ionizing radiation, is denied.

Service connection for anemia, as a result of exposure to 
ionizing radiation, is denied.

Service connection for degenerative joint disease, with 
necrosis of joints, as a result of exposure to ionizing 
radiation, is denied.

Service connection for coronary artery disease is denied.

Service connection for chronic fatigue is denied.

Service connection for fibromyalgia, sore muscles and joints, 
is denied.


REMAND

The Board notes that the Veterans Claims Assistance Act 
(VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), requires that VA afford 
a veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  

In July 1970 the veteran sought treatment for indigestion 
following alcohol ingestion.  He complained of feeling 
nauseated and experiencing stomach cramps.  He noted that he 
had a severe gastric acidity burning pain since entering 
service and that he believed he had vomited "clotted 
blood."  He was diagnosed with acute alcoholic gastritis and 
rule out peptic ulcer.  It was found that he had a normal 
U.G.I. (upper gastrointestinal series).  

In April 1996 the veteran complained of diarrhea for a month 
and stomach pains in the lower abdomen.  In June 1996 he 
sought treatment for continued diarrhea with lower intestinal 
discomfort.  

In January 1997 the veteran was diagnosed with alcohol abuse, 
pancreatitis and depression.  

In August 1996 the veteran was noted to have diarrhea of 
unknown etiology.  In November1996 he was diagnosed with 
chronic diarrhea.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court 
held that VA must provide a medical examination when there 
is: (1) competent evidence of a current disability or 
persistent recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent  
medical evidence on file for the Secretary to make a decision 
on the claim.  In this case, the veteran has been diagnosed 
with pancreatitis and chronic diarrhea.  Furthermore, service 
medical records show that the veteran sought treatment for 
acidity burning pain in the stomach and vomiting clotted 
blood while in service.  He was diagnosed with alcoholic 
gastritis.  The Board notes that the veteran has not 
undergone a VA examination.  Therefore, a medical examination 
is required.  See McLendon.

Accordingly, the case is REMANDED for the following action:

The veteran should undergo VA examination to 
determine the etiology of all current 
stomach disability including pancreatitis.  
The claims folder must be made available to 
the examiner for review of the case.  All 
indicated tests and studies are to be 
performed.  All findings should be reported 
in detail.  Complete diagnoses should be 
provided.  

Specifically, the examiner should 
address whether it is more likely than 
not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., 50-50 
probability), or unlikely (i.e., a 
probability of less than 50 percent) 
that the any current digestive 
disability, to include pancreatitis, is 
due to the veteran's complaints of 
acidity burning pain in the stomach, 
vomiting clotted blood, and diagnosis 
of alcoholic gastritis while in 
service.  It is requested that the 
examiner include the reasoning.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


